DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of each of the first, second, and third distributed circuit as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: It recites “the first pixel set including a 1-1st pixel including n sub-pixels and a 1-2nd pixel including n sub-pixels; …., wherein each of the n first data lines is electrically connected to both one of the n sub-pixels included in the 1-1st pixel and one of the n sub-pixels included in the 1-2nd pixel”, wherein the “n” is unlimited. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claim 2: It recites “wherein n is an integer of 3 or more”, wherein n is an integer is unlimited. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claim 9: It recites “the first distributed circuit is a controller, the second distributed circuit is an inverter circuit, and the third distributed circuit is an output circuit and a pull-down circuit”. However, according to Fig. 7, the shift register circuit comprises a controller 212, an inverter circuit 213, an output circuit 211-1, 211-2 and a pull-down circuit 214-1, 214-2. The replacement of drawing of Fig. 2 shows three black boxes for represents a first distributed circuit marked as an inverter, a second distributed circuit marked as a controller, and a third distributed circuit marked as an output circuit. However, the drawing of the specification does not show details of each distributed circuit. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 2-17: Claims 2-17 are dependent claims of claim 1. Therefore, claims 2-17 are rejected with same rationale as claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
As to claim 9: The omitted elements are: detail of distributed circuits for represents a controller, an inverter, a pull-down circuit and an output circuit. Fig. 2 only shows black boxes for representing a controller, an inverter, a pull-down circuit and an output circuit, but does not shows each of the black boxes contains detail of elements for performing function of controller, an inverter, a pull-down circuit, and an output circuit.
 
Claim 9 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
As to claim 9: It recites “the first distributed circuit is a controller, the second distributed circuit is an inverter circuit, and the third distributed circuit is an output circuit and a pull-down circuit”. However, Fig. 2 only shows black boxes for representing a controller, an inverter, a pull-down circuit and an output circuit. Fig. 2 only shows black boxes for representing a controller, an inverter, a pull-down circuit and an output circuit. Therefore, the black boxes does not represents a complete operative device with detail structures for making up the controller, the inverter, and the output circuit. Claim 9 is indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1).
As to claim 1: Chen discloses a display apparatus (Fig. 2, “a display apparatus”; Abstract) comprising: 
a first scan line extending in a first direction (Fig. 2, “a first scan line GL1” extending in a first direction); 
5a second scan line spaced apart from the first scan line and extending in the first direction (Fig. 2, “a second scan line GL2” spaced apart from the first scan line and extending in the first direction); 
a first pixel set disposed between the first scan line and the second scan line, the first pixel set including a 1-1st pixel including n sub-pixels and a 1-2nd pixel including n sub-pixels (Fig. 2, a first pixel set disposed between the first scan line GL1 and the second scan line GL2, the first pixel set including “a 1-1st pixel 18” including “2 sub-pixels 181-182” and a 1-2nd pixel including 2 sub-pixels 181-182, wherein the n is 2; ¶0040-0044); and 
10n first data lines spaced apart from each other, disposed between the 1-1st pixel and the 1-2nd pixel in a plan view, extending in a second direction crossing the first direction (Fig. 2, 2 first data lines DL1-DL2 spaced apart from each other, disposed between the 1-1st pixel and the 1-2nd pixel in a plan view, extending in a second direction crossing the first direction, wherein n is 2; ¶0040-0044),
wherein the n first data lines is electrically connected to one of the n sub-pixels included in the 1-1st pixel and one of the n sub-pixels included in the 1-2nd pixel (Fig. 2, the 2 first data lines DL1-DL2 is electrically connected to one of the 2 sub-pixels included in the 1-1st pixel 18 and one of the 2 sub-pixels included in the 1-2nd pixel 18, wherein n is 2; ¶0040-0044).
Chen does not expressly disclose each of the n first data lines is electrically connected to both one of the n sub-pixels included in the 1-1st pixel and one of the n sub-pixels included in the 1-2nd pixel. However, Wang teaches a display device comprises a pixel set includes a first pixel and a second pixel, wherein the first pixel includes at least two sub-pixels and the second pixel includes at least two sub-pixels, and two data lines are disposed between the first pixel and the second pixel, wherein each of the two data lines is electrically connected to both one of the two sub-pixels in the first pixel and one of the two sub-pixels in the second pixel (Fig. 7B, a display device comprises a pixel set includes a first pixel and a second pixel, wherein the first pixel includes “at least two sub-pixels SPX1-SPX2” and the second pixel includes “at least two sub-pixels SPX3-SPX5”, and two data lines D2-D3 are disposed between the first pixel and the second pixel, wherein each of the two data lines D2-D3 is electrically connected to both “one of the two sub-pixels SPX2” in the first pixel and “one of the two sub-pixels SPX5” in the second pixel; ¶0067-0074). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to connect the data lines for both one of the first pixel and one of the second pixel, such that each of the n first data lines is electrically connected to both one of the n sub-pixels included in the 1-1st pixel and one of the n sub-pixels included in the 1-2nd pixel as taught by Wang. The motivation would have been in order to achieve the technical effect of reducing cost, significantly decreasing the frame and increasing the area of display region (Wang: ¶0006).  
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Wang further discloses n is an integer of 3 or more (Fig. 7B shows the pixel includes at least six sub-pixels SPX1-SPX6” and the display includes more than 3 data lines, wherein n is an integer of 3 or more; ¶0067-0074).
As to claim 3: Claim 3 is a dependent claim of claim 1. The combination of the prior arts Chen and Wang further disclose claim limitation of a second pixel set disposed between the first scan line and the second scan line, the second pixel set including a 2-1st pixel including n sub-pixels and a 2-2nd pixel including n sub- pixels; and 20n second data lines spaced apart from each other, disposed between the 2-1st pixel and the 2-2nd pixel in a plan view, extending in the second direction, each of the n second data lines being electrically connected to the 2-1st pixel and the 2-2nd pixel (Chen: Fig. 2, a second pixel set disposed between the first scan line GL1 and the second scan line GL2, the second pixel set including a 2-1st pixel including n sub-pixels and a 2-2nd pixel including n sub- pixels, and n second data lines DL1-DL2 spaced apart from each other, disposed between the 2-1st pixel and the 2-2nd pixel in a plan view, wherein n is 2; ¶0040-0044; Wang: Fig. 7B, each of the n second data lines D2-D3 being electrically connected to the 2-1st pixel and the 2-2nd pixel; ¶0067-0074). In addition, the same motivation is used as the rejection of claim 3.
As to claim 13: Chen discloses the first scan line is electrically connected to n sub-pixels among the n sub-pixels included in the 1-1st pixel and the n sub- pixels included in the 1-2nd pixel, and the second scan line is electrically connected to the other n sub-pixels (Fig. 2 shows the first scan line is electrically connected to n sub-pixels among the n sub-pixels included in the 1-1st pixel and the n sub- pixels included in the 1-2nd pixel, and the second scan line is electrically connected to the other n sub-pixels).  
20As to claim 14: Chen discloses the first scan line is electrically connected to sub-pixels included in the 1-1st pixel, and the second scan line is electrically connected to sub-pixels included in the 1-2nd pixel (Fig. 2 shows the first scan line is electrically connected to sub-pixels included in the 1-1st pixel, and the second scan line is electrically connected to sub-pixels included in the 1-2nd pixel).  
As to claim 15: Chen discloses the one of the n sub-pixels included in the 1-1st pixel and the one of the n sub-pixels included in the 1-2nd pixel emit a same color of light (Fig. 2, the one of the n sub-pixels included in the 1-1st pixel and the one of the n sub-pixels included in the 1-2nd pixel emit a same color of light; ¶0043, the display panel of the present disclosure is capable to display all kinds of predetermined color represents the n sub-pixels included in the 1-1st pixel and the one of the n sub-pixels included in the 1-2nd pixel emit a same color of light).
As to claim 16: Claim 16 is a dependent claim of claim 1. The prior art Wang further discloses claim limitation of a substrate having an upper surface on which the first pixel set and the second pixel set are arranged, the upper surface having a first edge, a second edge, a third edge, and a fourth edge, wherein a first distance between the display area and the first edge is greater than a second distance between the display area and the second edge, a third distance between the display area and the third edge, and a fourth distance between the display area and the fourth edge in a plan view (Fig. 1, 7B, “a substrate 100” having an upper surface on which the first pixel set and the second pixel set are arranged in AR area, the upper surface having a first edge, a second edge, a third edge, and a fourth edge, wherein a first distance between the display area and the first edge is greater than a second distance between the display area and the second edge, a third distance between the display area and the third edge, and a fourth distance between the display area and the fourth edge in a plan view, wherein a first edge is between the display area and the non-display area NR in the lower portion of the substrate). In addition, the same motivation is used as the rejection of claim 16.

Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1), as applied to claim 3 above, and further in view of Hirabayashi et al (US 2013/0241814 A1).
As to claim 4: Chen and Wang do  not expressly disclose a shift register distributed in a display area in which the first pixel set and the second pixel set are arranged, the shift register being configured to supply scan signals to the first scan line and the second scan line. However, Hirabayashi teaches a display apparatus comprise a shift register in a display area in which the shift register being configured to supply scan signals to a plurality of scan lines (Figs. 4, 6, 8, “a display apparatus 1” comprise “a shift register 12” distributed in a display area in which the shift register being configured to supply scan signals to “a plurality of scan lines GCL”, wherein the plurality of scan lines includes a first scan line and a second scan line, wherein a gate driver represents a shift register; ¶0003, 0062, 0073). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wang to implement a shift register, such that the shift register distributed 25in a display area in which the first pixel set and the second pixel set are arranged, the shift 33register being configured to supply scan signals to the first scan line and the second scan line as taught by Hirabayashi. The motivation would have been in order to have the shift register generates the scan signal (Hirabayashi: ¶0075).
As to claim 10: Claim 10 is a dependent claim of claim 4. The prior art Wang further discloses claim limitation of a substrate having an upper surface on which the first pixel set and the second pixel set are arranged, the upper surface having a first edge, a second edge, a third edge, and a fourth edge, wherein a first distance between the display area and the first edge is greater than a second distance between the display area and the second edge, a third distance between the display area and the third edge, and a fourth distance between the display area and the fourth edge in a plan view (Fig. 1, 7B, “a substrate 100” having an upper surface on which the first pixel set and the second pixel set are arranged in AR area, the upper surface having a first edge, a second edge, a third edge, and a fourth edge, wherein a first distance between the display area and the first edge is greater than a second distance between the display area and the second edge, a third distance between the display area and the third edge, and a fourth distance between the display area and the fourth edge in a plan view, wherein a first edge is between the display area and the non-display area NR in the lower portion of the substrate). In addition, the same motivation is used as the rejection of claim 10.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1) and Hirabayashi et al (US 2013/0241814 A1), hereinafter Chens as applied to claim 4 above, and further in view of LI (CN 106898324 A).
As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Hirabayashi further discloses claim limitation of the shift register includes a first distributed circuit (Fig. 8, “a first distributed circuit 50(1)”).
Chens does not expressly dispose a first distributed circuit between the first pixel set and the second pixel set. However, Li teaches a display device comprises a distributed shift register circuit between a first pixel set and a second pixel set (Figs. 7-8, a display device comprises “a distributed shift register circuit CIR” between “a first pixel set P” and “a second pixel set P”; ¶0043-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chens to implement a first distributed circuit between the first pixel set and the second pixel set as taught by Li. The motivation would have been in order to obtain at the same time to realize narrow frame design and reduce the shift register unit sub circuit CIR technology effect of load to each pixel unit P connected with it, preferably selecting each level of shift register unit in the display area AA includes at least three shift register unit sub circuit CIR of the technical solution (Li: ¶0040-0044).
As to claim 6: Claim 6 is a dependent claim of claim 4. The prior art Hirabayashi further discloses claim limitation of the shift register includes a first distributed circuit (Fig. 8, “a first distributed circuit 50(1)”).
Chens does not expressly dispose the shift register includes a first distributed circuit disposed between the first pixel set and the second pixel set, 
a second distributed circuit disposed on one side of the first distributed circuit with the first pixel set disposed between the first distributed circuit and the second distributed circuit, and 
a third 10distributed circuit disposed on the other side of the first distributed circuit with the second pixel set disposed between the first distributed circuit and the third distributed circuit. 
However, Li teaches a display device comprises a shift register includes a first distributed circuit disposed between the first pixel set and the second pixel set, a second distributed circuit disposed on one side of the first distributed circuit with the first pixel set disposed between the first distributed circuit and the second distributed circuit, and a third 10distributed circuit disposed on the other side of the first distributed circuit with the second pixel set disposed between the first distribution circuit and the third distributed circuit (Figs. 8, 10, a display device comprises a shift register includes “a first distributed circuit CIR” disposed between a first pixel set P and a second pixel set P, 
“a second distributed circuit CIR” disposed on one side of the first distributed circuit CIR with the first pixel set disposed between the first distributed circuit and the second distributed circuit, and “a third 10distributed circuit CIR” disposed on the other side of the first distributed circuit with the second pixel set disposed between the first distributed circuit and the third distributed circuit, wherein Fig. 8 shows a portion of pixel circuits and the distributed circuits; ¶0018, 0042-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chens to have the shift register includes at least three distributed circuits, such that the shift register includes a first distributed circuit disposed between the first pixel set and the second pixel set, a second distributed circuit disposed on one side of the first distributed circuit with the first pixel set disposed between the first distributed circuit and the second distributed circuit, and a third 10distributed circuit disposed on the other side of the first distributed circuit with the second pixel set disposed between the first distributed circuit and the third distributed circuit as taught by Li. The motivation would have been in order to obtain at the same time to realize narrow frame design and reduce the shift register unit sub circuit CIR technology effect of load to each pixel unit P connected with it, preferably selecting each level of shift register unit in the display area AA includes at least three shift register unit sub circuit CIR of the technical solution (Li: ¶0040-0044).
As to claim 7: Claim 7  is a dependent claim of claim 6. The prior art Li further discloses claim limitation of a connection wire disposed such that the first scan line is disposed between the connection wire and the first pixel 15set or the second scan line is disposed between the connection wire and the first pixel set, the connection wire electrically connecting the first to third distributed circuits to each other (Figs. 8, 13, a connection wire disposed such that the first scan line is disposed between the connection wire and the first pixel 15set or the second scan line is disposed between the connection wire and the first pixel set, the connection wire electrically connecting the first to third distributed circuits to each other).  
As to claim 8: Claim 8 is a dependent claim of claim 6. The prior arts Hirabayashi and Li further disclose claim limitation of the first distributed circuit, the second distributed circuit, and the third distributed circuit each includes one of a controller, 20an inverter circuit, an output circuit, and a pull-down circuit (Lis: Fig. 8, 10, the first distributed circuit, the second distribution circuit, and the third distribution circuit; Hirabayashi: Fig. 9, the first register includes one of a controller, 20an inverter circuit, an output circuit, and a pull-down circuit; ¶0083). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is a dependent claim of claim 6. The prior arts Hirabayashi and Li further disclose claim limitation of the first distributed circuit is a controller, the second distributed circuit is an inverter circuit, and the third distributed circuit is an output circuit and a pull-down circuit (Li: Fig. 8, the first distributed circuit, the second distributed circuit, and the third distributed circuit; Hirabayashi: Fig. 9 shows the shift register includes a controller, an inverter circuit, and an output circuit, and a pull-down circuit).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1) and Hirabayashi et al (US 2013/0241814 A1), hereinafter Chens as applied to claim 10 above, and further in view of ZHANG et al (CN 110379390 A).
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Hirabayashi further discloses claim limitation of a data driver (Fig. 4, “a data driver 13”).
Chens does not expressly disclose the data driver disposed 10between the display area and the first edge. However, Zhang teaches a display device comprises a data driver is disposed between a display area and a first edge (Fig. 3, a display device comprises a data driver is disposed between a display area and a first edge, wherein driver IC represent a data driver for providing a data signal to each of a plurality of pixels in the display area; ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chens to dispose the data driver between the display area and the first edge, such that the data driver is disposed between a display area and a first edge as taught by Zhang. The motivation would have been in order to provide data signals to the plurality of pixel circuit by the driver IC.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1), as applied to claim 3 above, and further in view of LI (CN 106898324 A).
As to claim 12: Chen and Wang does not expressly disclose a distance between the 1-1st pixel and the 1-2nd pixel is shorter than a distance between the first pixel set and the second pixel set. However, Li teaches a display device comprises a first pixel set includes a 1-1st pixel and a 1-2nd pixel, a second pixel set includes a 2-1st pixel and a 2-2nd pixel (Fig. 8, a display device comprises “a first pixel set P” includes “a 1-1st pixel and “a 1-2nd pixel”; “a second pixel set P” includes a 2-1st pixel and a 2-2nd pixel), wherein a distance between the 1-1st pixel and the 1-2nd pixel is shorter than a distance between the first pixel set and the second pixel set (Fig. 8 shows a distance between the 1-1st pixel and the 1-2nd pixel is shorter than a distance between the first pixel set and the second pixel set; ¶0044-0045). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wang to implement a distributed circuit between the first pixel set and the second pixel set, such that a distance between the 1-1st pixel and the 1-2nd pixel is shorter than a distance between the first pixel set and the second pixel set as taught by Li. The motivation would have been in order to obtain at the same time to realize narrow frame design and reduce the shift register unit sub circuit CIR technology effect of load to each pixel unit P connected with it, preferably selecting each level of shift register unit in the display area AA includes at least three shift register unit sub circuit CIR of the technical solution (Li: ¶0040-0044).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2014/0152640 A1) in view of Wang et al (US 2018/0331125 A1), as applied to claim 16 above, and further in view of ZHANG et al (CN 110379390 A).
As to claim 17: Chen and Wang do not expressly disclose the data driver disposed 10between the display area and the first edge. However, Zhang teaches a display device comprises a data driver is disposed between a display area and a first edge (Fig. 3, a display device comprises a data driver is disposed between a display area and a first edge, wherein driver IC represent a data driver for providing a data signal to each of a plurality of pixels in the display area; ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wang to dispose the data driver between the display area and the first edge, such that the data driver is disposed between a display area and a first edge as taught by Zhang. The motivation would have been in order to provide data signals to the plurality of pixel circuit by the driver IC.

Response to Arguments
Applicant’s arguments filed on September 15, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693